TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-22-00592-CV



                             In re Texas Tech University System


                 ORIGINAL PROCEEEDING FROM TRAVIS COUNTY


                            MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relator’s emergency motion for temporary relief is also denied.



                                            __________________________________________
                                            Darlene Byrne, Chief Justice



Before Chief Justice Byrne, Justices Triana and Smith

Filed: September 21, 2022